EXHIBIT 10.21

 

AGENCY AGREEMENT
Vertical Health Solutions, Inc.
d/b/a OnPoint Medical Diagnostics
October 18, 2011

 

Emergent Financial Group, Inc.

3600 American Boulevard West

Suite 670

Bloomington, MN 55431

 

Ladies and Gentlemen:

Vertical Health Solutions, Inc. d/b/a/ OnPoint Medical Diagnostics, a Florida
corporation (the “Company”), proposes to issue and sell, on a non-exclusive
basis, through Emergent Financial Group, Inc. (the “Agent”), in a private
placement (the “Private Placement”), up to $5,000,000 dollars (5,000,000 units).
A unit consists of one share of the Company’s common stock (the “Shares”), $.001
par value and one half five-year warrant, each full warrant to purchase one
share of common stock with a cash purchase price of $2.00 per share (the
“Warrants” and together with the Shares, the “Units”), at a price of $1.00 per
Unit (the “Offering Price”).

A minimum investment of $25,000 (25,000 units) per purchaser of the Units (each,
a “Purchaser”) is required, unless a smaller amount is agreed to at the
Company’s discretion. All amounts received in subscription for the Units will be
deposited with Private Bank Minneapolis, Minnesota, pursuant to the terms of an
escrow agreement (the“Escrow Agreement”), the form of which is attached hereto
as Exhibit A. The Company will be entitled to utilize the net proceeds from the
sale of the Units as described in the Memorandum (described below) following the
Closings described in Section 1(d).

The Company will be responsible for the preparation of the offering documents
(the“Memorandum”) in form and substance reasonably acceptable to the Agent with
respect to the offer and sale of the Units in conformity with applicable
requirements of the Securities Act of 1933, as amended (the “Act”), and the
rules and regulations (the “Rules and Regulations”) of the Securities and
Exchange Commission promulgated thereunder, including Rules 502 and 506 of
Regulation D promulgated under the Act. Copies of the Memorandum as requested by
the Agent shall be delivered by the Company to the Agent. (As used herein, the
term Memorandum includes the exhibits to and the documents incorporated by
reference into the Memorandum.)

1.                Appointment of the Agent. (a) Subject to the terms and
conditions hereinafter set forth, the Company hereby engages the Agent as a
non-exclusive agent for the sale of the Units on a reasonable efforts basis for
a period (the “Offering Period”) commencing on the date hereof and ending ninety
(90) days after the date of the Memorandum(subject, however, to an extension for
up to sixty (60) days at the election of the Company). The Agent agrees to use
its reasonable efforts to sell the Units as agent of the Company. It is
understood and agreed that there is no firm commitment on the part of the Agent
to purchase any of the Shares.

(b)             As compensation for its services, and assuming subscriptions for
the Units are received on or before the termination of the Offering Period, the
Agent will be entitled to a commission of ten percent (10%) of the amount of
gross proceeds received by the Company with respect to the Units sold by the
Agent in the Private Placement, to be due and payable by the Company to the
Agent on the Closing Dates, as such term is defined below.

(c)              It is understood and agreed that the Company may, in its sole
discretion, reject any subscription for the Units presented to it by the Agent,
in whole or in part. No commission or other compensation shall be due or owing
to the Agent with respect to any subscription which is rejected by the Company.
In addition, it is understood and agreed that if, prior to a Closing on a
subscription for the Units, the affected subscriber notifies the Agent of its
desire to rescind such subscriber’s Unit subscription, such amounts impounded
with respect to such subscription will promptly be delivered to the rescinding
subscriber without interest or deduction, and the Agent shall be entitled to no
commission or other compensation on such rescinded amounts.

(d)             Subject to the terms of the Escrow Agreement, one or more
closings (a “Closing” or “Closings”) of the offering contemplated hereby shall
take place at such date(s) and location as may be mutually agreed upon by the
Company and the Agent; with the last Closing occurring no later than the fifth
(5th) full business day from and after the termination of the Offering Period,
as described in Section 1(a), above. Each such date is referred to herein as
a“Closing Date.” Before each Closing, the Agent shall provide the Company with
copies of all signed subscription materials for that Closing.

(e)              The Units shall be sold only to investors who represent
themselves to be “accredited investors,” as such term is defined in Regulation
D.

2.                Covenants of the Company. The Company hereby covenants and
agrees with and represents and warrants to the Agent that:

(a)              The Company will use its reasonable efforts to qualify the
offer and sale of the Shares and the Shares underlying the Warrants pursuant to
exemptions from registration within 30 day sunder the applicable securities laws
of such states as may be mutually agreed upon by the Company and the Agent. The
Company shall be responsible for such qualification of offers and sales of the
Shares and the Shares underlying the Warrants in the agreed upon states. The
Company will advise the Agent promptly upon its becoming aware of the issuance
by the Commissioner of the Minnesota Department of Commerce, Securities Division
(or any other state securities agency or division) (collectively, the
“Division”) of any stop order suspending the offer and/or sale of the Shares and
the Shares underlying the Warrants ,or of the institution of any proceedings for
that purpose; will use its reasonable efforts to prevent the issuance of any
stop order; and, if a stop order is issued, will use its reasonable efforts to
obtain, as soon as possible, the withdrawal or lifting thereof. The Company will
notify the Agent promptly of any request by any Division for additional
information, and will consult with the Agent before filing any additional
information. The necessary legal research, document preparation and filing fees
for qualification for exemptions at the state and federal levels shall be
conducted by counsel for the Company, at the Company’s expense. All documents to
be filed shall be submitted to the Agent and its counsel for prior approval and
no amendment will be made to any filing, the Memorandum, or to any exhibits
thereto without the prior consent of the Agent and its counsel, which approval
and consent shall not unreasonably be withheld.

(b)             The Company will furnish to the Agent, as soon as available,
copies of the Memorandum and any amendments or supplements thereto, all in such
quantities as the Agent may from time to time reasonably request. The Company
specifically authorizes the Agent to use and distribute copies of such
Memorandum in connection with the sale of the Units as, and to the extent,
permitted by applicable federal and state securities laws.

(c)              The Company will pay all of its costs and expenses incident to
the performance of its obligations under this Agreement including, without
limiting the generality of the foregoing, (1) all costs and expenses in
connection with any tombstone advertisements, the preparation and printing of
the Memorandum (including financial statements and exhibits), and any amendments
or supplements thereto, in such quantities as the Agent reasonably deems
necessary, together with all postage and other delivery charges connected with
the delivery of the Memorandum to the Agent and to potential investors; (2) the
printing of any other instruments or documents relating to any transaction
contemplated in this Agreement; (3) the issuance and delivery of the Units,
including taxes, if any; (4) the fees and disbursements of counsel for the
Company; (5) all fees, costs and expenses (including, without limitation, the
fees and disbursements of counsel for the Company) in qualifying the offer and
sale of the Shares for exemptions from registration under the various state
“blue sky” laws and regulations; (6) all fees and other charges of the
independent public accountants of the Company; (7) all reasonable travel,
lodging and entertainment expenses associated with investor meetings and
marketing road shows as approved in advance by the Company; and (8) a
non-accountable expense allowance equal to three percent (3%) of the amount of
the gross proceeds received by the Company with respect to Units sold by the
Agent in the Private Placement, which is due and payable at each of the Closing
Dates.

(d)             The Memorandum and all supplements or amendments thereto do not,
and will not, include any untrue statement of a material fact, or omit to state
any material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading.

(e)              At the final Closing, and upon the receipt of a one-time
payment of $50.00 in payment therefor, the Company will issue and deliver to the
Agent a warrant to purchase, for a five (5)-year period, the number of shares of
the Company’s common stock equal to ten percent (10%) of the Units sold by the
Agent in the Private Placement at such Closing (the“Agent’s Warrant”). The
Agent’s Warrant shall be immediately exercisable at a per share exercise price
of $1.00. The form of the Agent’s Warrant is attached hereto as Exhibit B.

(f)              The Company will supply such historical financial statements,
loan documentation, shareholder agreements, distribution agreements, patent
filings, employment contracts, financial projections in form and substance
reasonably acceptable to the Agent, and any other corporate documents as the
Agent or its legal counsel may reasonably request, in connection with the offer
and sale of Units in the Private Placement, and the Company shall make available
for consultation any such persons involved with the Company’s business as the
Agent or its counsel shall deem necessary in connection with the Agent’s due
diligence examination of the Company.

(g)              The Company agrees that the timing, pricing and terms of the
Private Placement are subject to any material adverse change in the condition of
or prospects for the Company, including the Company’s failure in any material
respect to perform up to the projected financial levels provided by the Company
as of the date hereof, as well as any changes in general stock market price
levels, or any other event of general consequence prior to completion of the
Private Placement, which, in the sole judgment of the Agent, could reasonably be
expected to have an material adverse impact on the Private Placement; provided,
no change to the timing, terms or pricing can be made without the consent of the
Company. The Company agrees to provide the Agent with prompt written
notification of any changes, developments or occurrences or other possible
events (including any defaults or potential liabilities), which the Company
reasonably believes have, or could reasonably be perceived to have, a material
adverse impact on the Company, its financial performance or the success of the
Private Placement contemplated hereby.

(h)             The Company shall provide to the Agent detailed financial
projections in form and substance reasonably acceptable to the Agent, which
shall include a detailed use of proceeds showing how the Private Placement
proceeds will be used. The Company agrees to certify at each Closing that the
historical financial information, financial projections and due diligence
information presented by the Company to the Agent for its review (collectively,
the “Diligence Materials”), were prepared in good faith and represent the
Company’s best present and future estimate of the Company’s financial condition
as of the date set forth therein; provided, however, the Company shall have no
obligation to make such certification following the initial Closing unless the
Company shall have provided the Agent with updated Diligence Materials following
the date of the last certification in accordance with this provision.

(i)               The Company agrees that, following the execution of this
Agreement, and prior to the final Closing, that, except as contemplated in the
Memorandum, there will be no material change in the debt or equity
capitalization of the Company, including the issuance of additional stock,
convertible debt, employee options, warrants, etc., and no such material change
shall occur prior to a termination of the Private Placement without the prior
written consent of the Agent. Notwithstanding the foregoing, the Agent
acknowledges and agrees that, in the event the Company does not satisfy the
conditions to release the Equity Release Amount as set forth in the Company’s
Agreement and Plan of Merger, dated as of February 1, 2011, by and among the
Company, Vertical HS Acquisition Corp. and OnPoint Medical Diagnostics, Inc.
(the “Merger Agreement”), the Company will be required to cancel 1,000,000
shares of its outstanding common stock. The Agent further acknowledges that such
cancellation will not result in a breach of any representation, warranty or
covenant under this Agreement. As of the date hereof, the Company has 10,540,406
shares of common stock outstanding, warrants to purchase 659,787 shares of
common stock, and options to purchase 1,050,000 shares of common stock. There
are no shares of preferred stock issued or outstanding.

(j)               The Company shall make no offer or sale of securities that
will be integrated for purposes of any applicable state or federal securities
laws with the offer or sale of the Units.

(k)             The Company will file a registration statement relating to the
shares underlying the Units within 30 days of the final closing. In the event
that the registration statement is not filed within 30 days of the final
closing, the Company will make pro rata payments to each Purchaser in an amount
equal to 1.0% of the aggregate Offering Price per Unit held by such Purchaser
for each 30-day period or pro rata for any portion thereof following the filing
deadline for which no registration statement is filed. Under the registration
rights agreement, the Company will keep the registration of the shares
underlying the Units effective until the date on which all of the shares have
been sold or may be sold without volume restrictions pursuant to Rule 144, but
in any event for no more than two years.

The covenants of the Company shall survive the Closing(s) contemplated herein.

 

3.                Representations and Warranties of the Company. Except as set
forth in the Company’s Current Report on Form 8-K filed by the Company on April
22, 2011 and any subsequent forms, reports, statements, schedules, amendments or
other documents prior to the date of this Agreement (the “SEC Reports”), the
Company hereby represents and warrants to the Agent that:

(a)              The Company has prepared the Memorandum and the subscription
documents included therewith in compliance in all material respects with
Regulation D, with the applicable Rules and Regulations, and with applicable
securities laws pertaining to the private placement of securities in the states
listed or contemplated in the Blue Sky Memorandum furnished to the Agent, and
the Memorandum is either in material compliance, or will be supplemented to be
in material compliance, with any applicable laws of any other states in which
the Company agrees that Units may be sold.

(b)             The Memorandum and all supplements or amendments thereto do not
and will not include any untrue statement of a material fact or omit to state
any material fact required to be stated therein, in light of the circumstances
under which they were made, or necessary to make the statements therein not
misleading.

(c)              The Company has been duly organized and validly exists as a
corporation in good standing under the laws of the State of Florida, with full
corporate power and authority to own, lease, and operate its properties and
conduct its business as described in the Memorandum. The Company is duly
qualified to do business as a foreign corporation in good standing in each
jurisdiction in which the failure to be qualified or in good standing would have
a material adverse effect on the business of the Company. The Company has all
necessary and material authorizations, approvals, and orders of and from all
governmental regulatory officials and bodies to own its properties and to
conduct its business as described in the Memorandum, and it is conducting its
business in substantial compliance with all applicable material laws, rules, and
regulations of the jurisdictions in which it is conducting business. The Company
holds all material licenses, certificates, and permits from state, federal, and
other regulatory authorities necessary for the conduct of its business as
described in the Memorandum, or has obtained waivers from any such applicable
requirements from the appropriate state, federal, or other regulatory authority,
except where failure to obtain such waiver would not be reasonably expected to
have a material adverse effect on the business of the Company.

(d)             The Company is not in violation of its Certificate of
Incorporation or Bylaws; it is not in default in the performance or observance
of any obligation, agreement, covenant, or condition contained in any bond,
debenture, note, or other evidence of indebtedness or in any contract,
indenture, mortgage, loan agreement, joint venture, or other agreement or
instrument to which the Company is a party or by which the Company or any of its
properties is bound, which default is material to the business of the Company;
and it is not in violation of any law, order, rule, regulation, writ,
injunction, or decree of any government, governmental instrumentality, or court,
domestic or foreign, which violation is material to the business of the Company.

(e)              The Company has full legal right, power, and authority to enter
into this Agreement and the Escrow Agreement. This Agreement and the Escrow
Agreement have been duly authorized, executed, and delivered by the Company and
will be valid and binding agreements on the part of the Company, enforceable in
accordance with their terms, except as enforceability may be limited by the
application of bankruptcy, insolvency, moratorium, or similar laws affecting the
rights of creditors generally and by judicial limitations on the right of
specific performance, and except as the enforceability of the indemnification or
contribution provisions hereof may be determined to be unenforceable as against
public policy or under applicable securities laws.

(f)              Except as is otherwise expressly stated in the Memorandum,
there are no material actions, suits, or proceedings pending before any court or
governmental agency, authority, or body to which the Company is a party or of
which the business or property of the Company is the subject which could
reasonably be expected to result in any material adverse change in the condition
(financial or otherwise), business, or prospects of the Company, materially and
adversely affect its properties or assets, or prevent consummation of the
transactions contemplated by this Agreement; and, to the best of the Company’s
knowledge, no such actions, suits, or proceedings are threatened. For purposes
of this Agreement, unless otherwise specifically stated, “material” shall be
interpreted under the Rules and Regulations and the Securities Exchange Act of
1934, as amended.

(g)              The Company has the duly authorized and outstanding
capitalization on the applicable dates as set forth in the Memorandum. The
outstanding capital stock of the Company, including without limitation the
common stock, is duly authorized and validly issued, fully paid, and
nonassessable. The capital stock, including without limitation the common stock,
conforms in substance to all statements relating thereto contained in the
Memorandum. The Shares have been duly authorized and, when issued and delivered
pursuant to this Agreement, will be validly issued, fully paid, and
nonassessable. Except as set forth in the Memorandum, no preemptive rights or
similar rights of any security holders of the Company exist with respect to the
issuance and sale of the Shares or any other security by the Company. Upon
payment for and delivery of the Shares pursuant to this Agreement, the investors
will acquire good and marketable title to the Shares, free and clear of all
liens, encumbrances, or claims, except those liens, encumbrances or claims
created by, or with respect to the property of, such investors.

(h)             The Agent’s Warrant has been duly authorized and, when issued
and paid for in accordance with the terms of the Agent’s Warrant, the shares of
common stock underlying the Agent’s Warrant will be fully paid, nonassessable
and duly and validly issued and subject to no preemptive rights or similar
rights on the part of any person or entity. An adequate number of the Company’s
common stock has been reserved for issuance with respect to the exercise of the
Agent’s Warrant in full. The Agent’s Warrant, when delivered to the Agent, will
constitute a valid and binding obligation of the Company, enforceable in
accordance with its terms, except as enforceability may be limited by the
application of bankruptcy, insolvency, moratorium or similar laws affecting the
rights of creditors generally and by judicial limitations on the right of
specific performance.

(i)               Subsequent to the respective dates as of which information is
given in the Memorandum or any supplement or amendment to the Memorandum, except
as is otherwise disclosed in the Memorandum or a supplement or amendment
thereto, there has not been (i) any material adverse change, or a development
involving a reasonably likely material adverse change, in or affecting the
business, properties, business prospects, results of operations, or condition
(financial or otherwise) of the Company; (ii) any material transaction entered
into by the Company (other than transactions in the ordinary course of
business); (iii) any material obligation, direct or contingent, incurred by the
Company (other than obligations incurred in the ordinary course of business);
(iv) any material change in the capital stock, short-term debt, or long-term
debt of the Company; or (v) any dividend or distribution of any kind declared,
paid or made on the Company’s capital stock.

(j)               The Company has good and marketable title to all of the
property, real and personal, described in the Memorandum as being owned by the
Company, free and clear of all liens, encumbrances, equities, charges, or
claims. The Company has valid and binding leases to the real and/or personal
property described in the Memorandum as being under lease to the Company, except
as to those leases which are not material to the Company or the lack of
enforceability of which would not materially interfere with the use made and to
be made by the Company of such leased property.

(k)             The Company has timely filed all applicable federal and state
tax returns and paid all state and federal taxes due. There is no tax deficiency
which might be asserted against the Company which would materially and adversely
affect the Company’s business or properties.

(l)               No labor disturbance by the employees of the Company exists
or, to the knowledge of the Company, is imminent which could reasonably be
expected to have a material adverse effect on the conduct of the business,
operations, financial condition, or income of the Company.

(m)            The Company has no knowledge of any infringement of, or conflict
with, the rights of others with respect to any patents, patent applications,
patent rights, licenses, inventions, technology, trademarks, service marks,
trade names, or copyrights which, singly or in the aggregate, if the subject of
an unfavorable decision, ruling, or finding, would materially adversely affect
the Company’s business and proposed business as described in the Memorandum,
and, the Company, fully owns, possesses, or is licensed to use, all of the
material patents, patent applications, trademarks, trademark applications,
trademark registrations, service marks, service mark registrations, copyrights
and licenses as are described in the Memorandum.

(n)             The Company will apply the proceeds from the sale of the Units
by it to the purposes and substantially in the manner set forth in the
Memorandum.

(o)             The Company has no “pension plan” or “employee pension benefit
plan” as defined in Section 3(2) of the Employee Retirement Income Security Act
of 1974 as amended from time to time.

(p)             Except as described in the Memorandum and this Agreement, other
than the Agent, such subagents as may be employed by the Agent and Emergent
Financial Group, Inc. (and its subagents) (“Emergent”), no person or entity is
entitled, directly or indirectly, to compensation from the Company or the Agent
for current or past services as a finder, agent, broker or originator in
connection with the transactions contemplated by this Agreement. Other than the
Agent and Emergent, no person or entity has any right to act as a finder, agent,
broker or originator in connection with the transactions contemplated by this
Agreement. The Company has provided the Agent with copies of any agreements or
understandings dealing with any such relationships, including any agreements or
prior agency agreements entitling other parties to compensation for the Private
Placement.

(q)             All prior offers and sales of securities of the Company were
either exempt from registration under the Act and all applicable state blue sky
laws or were duly registered under the Act and all applicable state blue sky
laws.

(r)              Other than the Company’s 2010 convertible note offering, which
may qualify for integration pursuant to Rule 502(a) of Regulation D, and the
2011 private placement offering, which will qualify for integration pursuant to
Rule 502(a) of Regulation D, each of which were made in reliance upon Rule 506
of Regulation D, no other past offering will be integrated with the Private
Placement.

(s)              The Company maintains a system of internal accounting controls
to provide reasonable assurances that (i) transactions are recorded as necessary
to permit preparation of financial statements in conformity with
generally-accepted accounting principles and to maintain accountability for
assets, (ii) transactions are executed in accordance with management’s general
or specific authorization, (iii) access to assets is available only if permitted
in accordance with management’s general or specific authorization, and (iv) the
recorded accountability for amounts is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(t)               The Company is not in default of any debt, leasing or any
other agreements, which default would be reasonably expected to have a material
adverse effect on the Company.

The representations and warranties of the Company shall survive the Closing(s)
contemplated herein.

4.                Representations and Warranties of Agent. The Agent hereby
represents and warrants to the Company that:

(a)              It, and to its best knowledge, any subagents employed by it,
are members in good standing of the Financial Industry Regulatory Authority
(“FINRA”) or are associated with such a member.

(b)             It, and to its best knowledge, any subagents employed by it, are
registered broker-dealers in good standing under the appropriate laws and
regulations of each of the states in which offers, offers for sale, or sales of
the Units will be made by the Agent or subagent.

(c)              It, and any subagent employed by it, will not offer the Units
for sale to, sell to, or solicit any offers to subscribe for the Units from, any
offeree who resides in a state where the Blue Sky laws require offerees to meet
specified qualifications, unless such offeree meets such qualifications; where
Blue Sky laws require offerees to receive disclosure documents, until it has
delivered a Memorandum, including exhibits, and any other information provided
by the Company which is required to be delivered to purchasers pursuant to Rule
502(b)(2) under the Act, to such offeree. Within a reasonable time prior to the
Closing Date respecting such purchase, it or its subagents shall deliver all
such documents to all persons who are to purchase the Units, to the extent they
have not theretofore received such documents.

(d)             It, and any subagent employed by it, will make offers to sell
the Units to, sell to, or solicit offers to subscribe for the Units from,
persons only from those states or other jurisdictions where the Company has
either qualified or registered the Private Placement for sale or determined that
an exemption from such qualification or registration is available under the
applicable Blue Sky laws of such states or jurisdictions. It, and any subagent
employed by it, will not offer, sell or solicit offers for the Units to or from
any person unless, immediately before making such offer, sale or solicitation,
it or the subagent reasonably believes such person (1) would be able to
represent that such person is acquiring the Units for such person’s own account
as principal for investment and not with a view to resale or distribution, and
(2) qualifies as an accredited investor as defined in Rule 501 of Regulation D
under the Act.

(e)              Upon the delivery to it by the Company of the requisite number
of copies thereof, it will promptly distribute to each person to whom a
Memorandum was given a copy of any amendment thereof or supplement thereto
approved by it.

(f)              The Agent has full legal right, power and authority to enter
into this Agreement, This Agreement has been duly authorized, executed and
delivered by the Agent and it is the valid and binding obligation of the Agent,
except as enforceability may be limited by the application of bankruptcy,
insolvency, moratorium, or similar laws affecting the rights of creditors
generally and by judicial limitation s on the right of specific performance, and
except as the enforceability of the indemnification or contribution provisions
hereof may be determined to be unenforceable as against public policy or under
applicable securities laws.

(g)              The Agent will conduct its obligations in connection with the
offer and sale of the Units in a manner complying in all material respects with
the terms of the Memorandum and applicable federal and state securities laws
including, without limitation, Rules 502 and 506 of Regulation D under the Act.

The representations and warranties of the Agent shall survive the Closing(s)
contemplated herein.

5.                Conditions of the Agent’s Obligations. The obligations of the
Agent as provided herein shall be subject to the performance by the Company of
its obligations hereunder and to the satisfaction of the following additional
conditions on or before the Closing Date:

(a)              No stop order suspending the offer and/or sale of the Units
shall have been issued and no proceeding for that purpose shall have been
initiated or, to the knowledge of the Company or the Agent, threatened, by any
Division or the Securities and Exchange Commission and any request of any
Division for additional information to be included in the Memorandum or
otherwise shall have been complied with to the Agent’s satisfaction.

(b)             The Agent shall not have advised the Company that the
Memorandum, or any amendment thereof or supplement thereto, contains any untrue
statement of a fact which, in the opinion of its legal counsel, is material, or
that the Memorandum omits to state a fact which, in the opinion of such counsel,
is material and is required to be stated therein or is necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

(c)              The Agent shall have received an opinion of Morgan, Lewis
&Bockius LLP, counsel for the Company, dated as of the initial Closing Date and
addressed to the Purchasers, in the form attached hereto at Exhibit C. In
expressing the foregoing opinions, as to matters of fact relevant to conclusions
of law, counsel may rely, to the extent reasonable, upon certificates of public
officials and of the responsible officers of the Company, provided that copies
of any such certificates of officers of the Company are attached to the opinion.

(d)             The Agent shall have received from the Company a certificate,
dated as of each Closing Date, of the principal executive officer and the
principal financial officer of the Company to the effect that:

(1)             The representations and warranties of the Company in this
Agreement are true and correct as if made on the Closing Date. The Company has
complied in all material respects with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at, or prior to, such date.

(2)             As of the Closing Date, the Memorandum and any supplement or
amendment thereto contained all statements and information required to be
included therein, and the Memorandum (as supplemented or amended) did not
include any untrue statement of a material fact (including the financial
statements and any estimate, opinion or projection) or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading.

(3)             Except as set forth in the SEC Documents:

a.                Except as is otherwise expressly stated in the Memorandum, or
any supplement or amendment thereto, there are no material actions, suits, or
proceedings pending before any court or governmental agency, authority, or body
to which the Company is a party or of which the business or property of the
Company is the subject which could reasonably be expected to result in any
material adverse change in the condition (financial or otherwise), business, or
prospects of the Company, materially and adversely affect its properties or
assets, or prevent consummation of the transactions contemplated by this
Agreement; and, to the best of the Company’s knowledge, no such actions, suits,
or proceedings are threatened.

b.                There are no tax deficiencies of the Company which might be
asserted against the Company which would materially and adversely affect the
Company’s business or properties and the Company has timely filed all applicable
federal and state tax returns.

c.                Subsequent to the respective dates as of which information is
given in the Memorandum, and except as contemplated or referred to in the
Memorandum, there has not been (i) any material transaction entered into by the
Company (other than transactions in the ordinary course of business); (ii) any
material obligation, direct or contingent, incurred by the Company (other than
obligations incurred in the ordinary course of business); (iii) any material
change in the capital stock, short-term debt, or long-term debt of the Company;
or (iv) any dividend or distribution of any kind declared, paid or made on the
Company’s capital stock.

d.                Subsequent to the dates as of which information is given in
the Memorandum, the Company has not sustained any material loss of, or damage
to, its properties, whether or not insured.

e.                The Company is not in default of any debt, leasing or any
other agreements, which default would be reasonably be expected to have a
material adverse effect, individually or in the aggregate, on the Company or the
Private Placement.

f.                 Except as described in the Memorandum and this Agreement,
other than the Agent, such subagents as may be employed by the Agent and
Emergent, no person or entity is entitled, directly or indirectly, to
compensation from the Company or the Agent for current or past services as a
finder, agent, broker or originator in connection with the transactions
contemplated by this Agreement.

(4)             On the initial Closing Date and if there are any changes in or
updates to the Diligence Materials, on each Closing Date immediately following
the delivery of such additional Diligence Materials, the Diligence Materials
were prepared in good faith and represent the Company’s best present and future
estimate of the Company’s financial condition as of the date set forth therein.

(e)              On each Closing Date, there shall have been furnished to the
Agent a certificate of the secretary of the Company, dated as of the Closing
Date, with the documents listed herein attached, and to the effect and
certifying or recertifying to the Agent as follows:

(1)             attached thereto are true and correct copies of the Certificate
of Incorporation of the Company, as amended and restated to the date of the
certificate, and stating that there have been no changes or amendments to the
attached Certificate of Incorporation of the Company, and no proceedings pending
or contemplated for: (i) the amendment of said Certificate of Incorporation,
(ii) the merger, consolidation or dissolution of the Company, or (iii) the sale
of all or substantially all of the assets or business of the Company shall have
commenced since such date or shall be pending, and that the Company is in good
standing and has paid all of its corporate franchise taxes due as of the date of
such certificate.

(2)             attached thereto is a true and correct copy of the Bylaws of the
Company, as amended to the date of such certificate, and that there have been no
changes or amendments to the attached Bylaws and there are no proceedings
pending or contemplated for the amendment of such Bylaws.

(3)             attached thereto are true and correct copies of the resolutions
of the Board of Directors of the Company relating to the preparation of the
Memorandum and this Agreement, the issuance and sale of the Units and other
transactions contemplated by this Agreement; the resolutions relating to such
matters have not been amended, modified or rescinded, except as otherwise set
forth in or attached to the certificate, and are in full force and effect as of
the date of such certificate and are the only resolutions adopted by the Board
of Directors of the Company with respect to such matters.

(4)             the person who has signed this Agreement was duly elected at the
time of such signing and was duly acting as an officer of the Company.

(f)              On initial Closing Date and if there are any changes in the
numerical data set forth in the Memorandum or any supplement thereto, on each
Closing Date immediately following the implication of such changes, there shall
be furnished to the Agent, a letter from the Company’s chief financial officer,
dated as of such Closing Date, in form and substance reasonably acceptable to
the Agent, certifying that the information set forth in the Memorandum expressed
in numerical data, including, number of securities (or percentages) or dollars
(or percentages derived from dollar amounts) have been compared to accounting
records that are subject to the internal accounting controls of the Company and
are in agreement in all material respects with such record or computations made
therefrom, excluding any questions of legal interpretation.

(g)              The Company shall deliver to the Agent a Blue Sky Memorandum
from Morgan Lewis &Bockius LLP, confirming that all necessary action for the
offer and sale of the Units by the Company has taken place or when such action
must take place with respect to jurisdictions requiring post-sale qualifications
or filings (with an undertaking to complete such post-sale qualifications and
filings).

All such opinions, certificates, letters, and documents will be in compliance
with the provisions hereof only if they are reasonably satisfactory to the Agent
and its legal counsel. All statements contained in any certificate, letter, or
other document delivered pursuant hereto by, or on behalf of, the Company shall
be deemed to constitute representations and warranties of the Company.

If any of the conditions specified in this Section 5 cannot be fulfilled (other
than a condition failure resulting from the Agent’s bad faith or willful
misconduct), this Agreement and all obligations of the Agent hereunder may be
canceled at the discretion of the Agent, and all subscription proceeds from the
Shares shall be promptly delivered to the subscribers, without interest or
deduction. Any such cancellation shall be without liability of the Agent to the
Company.

The Agent may waive, in writing or otherwise, the performance of any one or more
of the conditions specified in this Section 5 or extend the time for their
performance.

6.                Indemnification and Contribution. (a) The Company will
indemnify, defend and hold harmless the Agent, and any officer, director or
control person, consultant or counsel of the Agent, and each subagent, against
any losses, claims, damages, liabilities, or expenses to which any of such
persons may become subject under the Act or any applicable state or federal
securities or syndication laws, common law or any other law or any order, rule
or regulation of any court or regulatory authority, insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof) arise
out of or are based upon a claim of an untrue statement of a material fact
contained in the Memorandum or any amendment or supplement thereto, or arise out
of or are based upon a claim of the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or arise out of a breach of any
representation, warranty or covenant of the Company contained herein, and will
reimburse the Agent for any reasonable legal or other expenses incurred by it in
connection with investigating or defending against any such loss, claim, damage,
liability or action;provided, however, that the Company shall not be liable in
any such case to the extent that any such loss, claim, damage or liability
arises out of or as the result of the gross negligence, bad faith or intentional
misconduct of the Agent, any subagent or any other entity or person entitled to
indemnification hereunder;and provided further, that the foregoing indemnity
agreement is subject to the condition that, insofar as it relates to any untrue
statement, alleged untrue statement, omission or alleged omission made in any
form of the Memorandum but eliminated or remedied by amendment or supplement to
the Memorandum, such indemnity agreement shall not inure to the benefit of the
Agent, any subagent or any other entity or person entitled to indemnification
hereunder with respect to any loss, liability, claim or damage asserted by any
person who purchased the Units which is the subject thereof, if a copy of the
Memorandum, as so amended or supplemented, was not sent or given to such person
with or prior to the written confirmation of sale of the Units to such person.

(b)             The Agent will indemnify, defend and hold harmless the Company,
and any officer, director, or control person, consultant or counsel of the
Company, against any losses, claims, damages, liabilities, or expenses to which
any of such persons may become subject under the Act or otherwise insofar as
such losses, claims, damages, liabilities, or expenses (or actions in respect
thereof) arise out of or is based upon an untrue statement or alleged untrue
statement or omission made in the Memorandum or any amendment or supplement
thereto in reliance upon and in conformity with information furnished to the
Company by or on behalf of the Agent for use in the preparation thereof or as a
result of the gross negligence or intentional misconduct of the Agent or any
subagent or directly from a breach by the Agent or subagent of any
representation, warranty or covenant of the Agent contained herein or from any
violation of applicable law by the Agent or any subagent; and will reimburse the
Company for any legal or other expenses reasonably incurred by the Company in
connection with investigating or defending against any such loss, claim, damage,
liability or action.

(c)              Each party indemnified under the provisions of Section 6(a) or
(b) agrees that, upon the service of a summons or other initial legal process
upon it in any action instituted against it in respect of which indemnity may be
sought on account of any indemnity agreement contained in Section 6(a) or (b),
it will promptly give written notice after such service of a summons or the
initiation of legal process (herein called the “Notice”) of such service to the
party or parties from whom indemnification may be sought hereunder. No
indemnification provided for in Section 6(a) or (b) shall be available to any
party who shall fail so to give the Notice if the party to whom such Notice was
not given was unaware of the action to which the Notice would have related and
was prejudiced by the failure to give the Notice, but the omission so to notify
such indemnifying party or parties of any such service shall not relieve such
indemnifying party or parties from any liability which it or they may have to
the indemnified party for contribution or otherwise than on account of such
indemnity agreement. Any indemnifying party shall be entitled, if it so elects
within a reasonable time after receipt of the Notice by giving written notice
(herein called the “Notice of Defense”) to the indemnified party, to assume
(alone or in conjunction with any other indemnifying party or parties) the
entire defense of such action, in which event such defense shall be conducted,
at the expense of the indemnifying party or parties, by counsel chosen by such
indemnifying party or parties and reasonably satisfactory to the indemnified
party or parties; provided, however, that (i) if the indemnified party or
parties reasonably determine that there may be a conflict between the positions
of the indemnifying party or parties and of the indemnified party or parties in
conducting the defense of such action or that there may be legal defenses
available to such indemnified party or parties different from or in addition to
those available to the indemnifying party or parties, then counsel for the
indemnified party or parties shall be entitled to conduct the defense of the
indemnified party or parties to the extent reasonably determined by such counsel
to be necessary to protect the interests of the indemnified party or parties and
(ii) in any event, the indemnified party or parties shall, at their own expense,
be entitled to have counsel chosen by such indemnified party or parties
participate in, but not conduct, the defense. If, within a reasonable time after
receipt of the Notice, an indemnifying party gives a Notice of Defense and the
counsel chosen by the indemnifying party or parties is reasonably satisfactory
to the indemnified party or parties, the indemnifying party or parties will not
be liable under Sections 6(a) through (c) for any legal or other expenses
subsequently incurred by the indemnified party or parties in connection with the
defense of the action except that (A) the indemnifying party or parties shall
bear the legal and other expenses incurred in connection with the conduct of the
defense referred to in clause (i) of the proviso to the preceding sentence and
(B) the indemnifying party or parties shall bear such other expenses as it or
they have authorized to be incurred by the indemnified party or parties. If,
within twenty (20) calendar days after receipt of the Notice, no Notice of
Defense has been given, the indemnifying party or parties shall be responsible
for any legal or other expenses incurred by the indemnified party or parties in
connection with the defense of the action.

(d)             If the indemnification provided for in subparagraphs (a) and (b)
above is unavailable or insufficient to hold harmless an indemnified party under
subparagraphs (a) and (b) above, then each indemnifying party shall contribute
to the amount paid or payable by such indemnified party as a result of the
losses, claims, damages or liabilities referred to in subparagraphs (a) and (b)
above, (i) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Agent and any subagents on the
other from the Private Placement of the Shares, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and the Agent and any subagents on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission. The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subparagraph (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending against any
action or claim which is the subject of this Section. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

(e)              The obligations of the Company under this Section 6 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls the
Agent within the meaning of the Act; and the obligations of the Agent under this
Section 6 shall be in addition to any liability that the Agent may otherwise
have and shall extend, upon the same terms and conditions, to each director and
officer of the Company (including any person who, with his consent, is named in
the Memorandum as about to become a director of the Company), and to each
person, if any, who controls the Company within the meaning of the Act.

7.                Effective Date of This Agreement and Termination.

(a) This Agreement shall become effective on the date hereof (the “Effective
Date”).

(b)             This Agreement may be terminated by the Agent or by the Company
by notice to the other in the event that the non-terminating party shall have
materially failed to comply with any of the provisions hereof on its part to be
performed or if any of the conditions, agreements, representations or warranties
herein contained with respect to the non-terminating party shall not have been
materially fulfilled within the respective times herein provided for, or are not
accurate.

8.                Survival of Indemnities, Contribution Agreements, Warranties
and Representations. This Section 8 and the indemnity and contribution
agreements of the Company and the Agent contained in Section 6, and the
covenants, representations and warranties of the Company and Agent set forth in
Sections 1, 2, 3, 4, and 9 hereof, shall remain operative and in full force and
effect, regardless of any investigation made by or on behalf of the Agent, the
Company or any of its directors and officers, or any controlling person referred
to in Section 6(e), and shall survive the delivery of and payment for the
Shares. The aforesaid indemnity and contribution agreements shall also survive
following any termination or cancellation of this Agreement. Any successor of
any party or of any such party or controlling person or any legal representative
of such controlling person, as the case may be, shall be entitled to the benefit
of the respective indemnity and contribution agreements.

9.                Noncircumvention.If during the Offering Period or within
twelve (12) months after the completion or termination of the Private Placement,
the Company issues any securities or debt of the Company to any investor to
which or to whom the Agent has made an offer in connection with the Private
Placement, the Company shall pay to the Agent: all of the following (i) a cash
commission equal to ten percent (10%) of (a) the gross sales proceeds received
by the Company from such investor(s) or (b) the amount loaned by such
investor(s) to the Company, as applicable; (ii) a non-accountable expense
allowance equal to three percent (3%) of (a) the gross sales proceeds received
by the Company from such investor(s) or (b) the amount loaned by such
investor(s) to the Company, as applicable; and (iii) upon receipt of a one-time
payment of $50.00 in payment therefore, the Company will issue and deliver to
the Agent a warrant to purchase, for a five (5) year period, the number of
shares of common stock equal to (a) ten percent (10%) of the number of shares
sold to such investor(s) or (b) a number of shares of common stock equal to ten
percent (10%) of the product of (x) the total amount loaned to the Company by
such investor(s) divided by (y) the most recent offering price of securities of
the Company, not to exceed $1.75 per share. Upon the completion or termination
of the Private Placement, the Agent will provide the Company with a written list
of offers made by the Agent to investors regarding the Private Placement.

10.             Notices. All notices or communications hereunder, except as
herein otherwise specifically provided, shall be in writing and if sent to the
Agent shall be mailed, delivered or telefaxed and confirmed to the Agent at the
address set forth on the signature page of this Agreement; or if sent to the
Company shall be mailed, delivered or telefaxed and confirmed to Vertical Health
Solutions, Inc. d/b/a/ OnPoint Medical Diagnostics, 7760 France Avenue South,
11th Floor, Minneapolis, MN 55435, Attention: Chief Executive Officer,
Facsimile: (612) [__], or to such other address as to which the Company or the
Agent shall notify the other pursuant to this Section 10.

11.             Parties. Neither this Agreement nor any of the rights and
obligations of the parties may be assigned by either of the parties; provided,
however, that the Agent may employ subagents in accordance with the terms of
this Agreement. Subject to the foregoing, this Agreement shall inure to the
benefit of and be binding upon the Agent and the Company and their respective
successors and assigns and the officers and directors, and controlling persons
referred to in Section 6(e). Nothing expressed in this Agreement is intended or
shall be construed to give any person or corporation, other than the parties
hereto and their respective successors and assigns and the controlling persons,
officers and directors referred to in Section 6(e), any legal or equitable
right, remedy or claim under or in respect of this Agreement or any provision
herein contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of the parties
hereto and their respective executors, administrators, successors and assigns
and said controlling persons and said officers and directors, and for the
benefit of no other person or corporation. The identity of the drafter of this
Agreement shall not affect its interpretation. No Purchaser of any of the Shares
shall be construed a successor or assign by reason merely of such purchase. No
subagent designated by the Agent shall be construed a successor or assign of the
Agent by reason of such designation.

12.             Counterparts. This Agreement may be executed in any number of
counterparts, each of which taken together shall be deemed to be an original,
but all of which shall constitute one and the same instrument.

13.             Waiver of Breach. One or more waivers of any covenant, term or
condition of this Agreement by any party shall not be construed as a waiver of a
subsequent breach of the same covenant, term or condition.

14.             Importance of Each Covenant. Each covenant and agreement on the
part of one party is understood and agreed to constitute an essential part of
the consideration for each covenant and agreement on the part of the other
party.

15.             Governing Law. This Agreement shall be governed by and construed
under the laws of the State of Minnesota, without regard to its choice of laws
provisions.

16.             Jurisdiction and Venue. Each of the parties hereto and any of
their affiliates agrees that any and all disputes, actions, proceedings or
counterclaims arising out of, or relating to, this agreement will be litigated
solely and exclusively in the United States District Court for the District of
Minnesota or the Hennepin County District Court in Minneapolis, Minnesota and
the appellate courts therefrom. Each of the Parties and their affiliates
irrevocably consent to the jurisdiction and venue of such courts and waive any
argument that venue in such forums is not convenient.

17.             Severability. If any provision of this Agreement is held invalid
or otherwise unenforceable, the enforceability of the remaining provisions shall
not be impaired thereby.

18.             Headings. The headings of the paragraphs and subparagraphs of
this Agreement are for convenience of reference only and do not form a part
hereof and in no way interpret or construe such paragraphs and subparagraphs.

19.             Entire Agreement. This Agreement represents the entire agreement
between the Agent and the Company with respect to the Private Placement and
supersedes all prior agreements and discussions (whether written or oral); there
are no oral promises, representations or warranties not set forth in this
Agreement. No modification of this Agreement or waiver of any of its terms shall
be binding upon the parties unless said modification or waiver is in writing,
signed by both parties, and states that it is an amendment to this Agreement.

 
 

 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us the enclosed counterpart of this Agreement,
whereupon it will become a binding agreement between the Company and the Agent
in accordance with its terms.

 

 

Very truly yours,

 

VERTICAL HEALTH SOLUTIONS, INC. D/B/A/ ONPOINT MEDICAL DIAGNOSTICS

 

 

By:

Name: William T. Cavanaugh

Title: President and Chief Executive Officer

 

 

The foregoing Agency Agreement is hereby confirmed

and accepted by the Agent as of October18, 2011.

 

AGENT: Emergent Financial Group, Inc.

 

By

Peter Voldness



Title: Chief Executive Officer

 

Address: 3600 American Boulevard West

Suite 670

Bloomington, MN 55431

 

Attention: Peter Voldness

 

 

(Signature Page to Agency Agreement)

 
 

 

EXHIBIT A

 

ESCROW AGREEMENT

 
 

 

EXHIBIT B

 

COMMON STOCK PURCHASE WARRANT

 

 

 
 

 

EXHIBIT C

 

form of legal opinion

 

